RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the incorporation by reference in this Registration Statement of Eagle Bend Holding Company on Form SB-2, of my report dated December 10, 2007 (included in exhibits to such registration statement) on the consolidated financial statements of Eagle Bend Holding Company as of December 31, 2005 and 2006 and for the years then ended. Ronald R. Chadwick, P.C. RONALD R. CHADWICK, P.C. Aurora, Colorado December 13, 2007
